Citation Nr: 1704596	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO. 09-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. Jurisdiction over the appeal now resides with the RO in Oakland, California. 

In May 2015, the Veteran requested a videoconference hearing, which was scheduled for July 2015. The Veteran failed to appear for the scheduled hearing, and provided no reason for missing the hearing. Therefore, the Veteran's request for a hearing is considered withdrawn. 

In September 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, further development is necessary to properly adjudicate the Veteran's claim and another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.


REMAND

In September 2015, the Board remanded the case in order to retrieve the Veteran's examination report from his August 2007 VA audiological examination. The examination report was acquired and associated with the claims file. However, in a December 2016 statement, the Veteran contended that his symptoms had worsened since his March 2016 VA audiological examination. The Veteran is competent to allege such worsening. Therefore, a new VA examination is necessary to assist in determining the current nature and severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. RETURN THE CLAIM TO THE VA EXAMINER WHO CONDUCTED THE MARCH 2016 EXAMINATION AND schedule the Veteran for an additional appropriate VA audiological examination to determine the current severity of his bilateral hearing loss. If the examiner is not available, refer the claim to an appropriately qualified examiner. The entire VBMS file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. Specifically as to any reported worsening, the examiner must report a complete explanation as to findings. 

THE EXAMINER MUST SPECIFICALLY OPINE AS TO THE VALIDITY OF ANY HEARING TESTS AS TO THIS VETERAN AND ANY REPORTED WORSENING OF THE DISORDER OCCURRING SINCE MARCH 2016.

4. 	After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




